
	
		I
		112th CONGRESS
		1st Session
		H. R. 2106
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Ms. Ros-Lehtinen (for
			 herself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary,
			 Ways and Means,
			 Financial Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen sanctions against the Government of Syria,
		  to enhance multilateral commitment to address the Government of Syria’s
		  threatening policies, to establish a program to support a transition to a
		  democratically elected government in Syria, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Syria Freedom Support Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Strengthening United States sanctions against
				Syria
					Sec. 101. Findings.
					Sec. 102. Declarations of policy.
					Sec. 103. Codification of existing sanctions and continuation
				of restrictions against the Government of Syria.
					Sec. 104. Mandatory sanctions with respect to development of
				weapons of mass destruction or other military capabilities.
					Sec. 105. Amendment to the Syria Accountability and Lebanese
				Sovereignty Restoration Act of 2003.
					Title II—Sanctions targeting Syria's energy sector
					Sec. 201. Findings.
					Sec. 202. Sense of Congress.
					Sec. 203. Declaration of policy.
					Sec. 204. Multilateral regime.
					Sec. 205. Imposition of sanctions.
					Sec. 206. Description of sanctions.
					Sec. 207. Advisory opinions.
					Sec. 208. Termination of sanctions.
					Sec. 209. Duration of sanctions.
					Sec. 210. Reports required.
					Sec. 211. Determinations not reviewable.
					Sec. 212. Exclusion of certain activities.
					Sec. 213. Effective date.
					Title III—Syria nuclear weapons prevention
					Sec. 301. Findings.
					Sec. 302. Actions within the International Atomic Energy
				Agency.
					Sec. 303. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Syria.
					Sec. 304. Exclusion from the United States of senior officials
				of foreign persons who have aided the nuclear program of Syria.
					Title IV—Diplomatic efforts to isolate the Government of
				Syria
					Sec. 401. Sense of Congress relating to bilateral
				efforts.
					Sec. 402. Opposition to Syria’s membership and candidacy for
				leadership posts in United Nations institutions.
					Sec. 403. Report on assistance to, and commerce with,
				Syria.
					Title V—Assistance to support democracy in Syria
					Sec. 501. Declarations of policy.
					Sec. 502. Assistance to support a transition to democracy in
				Syria.
					Sec. 503. Condemnation of Syrian human rights
				abuses.
					Sec. 504. Imposition of sanctions on certain persons
				responsible for or complicit in human rights abuses committed against citizens
				of Syria or their family members.
					Sec. 505. Imposition of sanctions with respect to the transfer
				of goods or technologies to Syria that may be used to commit human rights
				abuses.
					Sec. 506. Comprehensive strategy to promote internet freedom
				and access to information in Syria.
					Title VI—General provisions
					Sec. 601. Denial of visas for Government of Syria.
					Sec. 602. Sunset.
				
			2.DefinitionsIn this Act:
			(1)Act of
			 international terrorismThe term act of international
			 terrorism means an act—
				(A)which is violent
			 or dangerous to human life and that is a violation of the criminal laws of the
			 United States or of any State or that would be a criminal violation if
			 committed within the jurisdiction of the United States or any State; and
				(B)which appears to
			 be intended—
					(i)to
			 intimidate or coerce a civilian population;
					(ii)to
			 influence the policy of a government by intimidation or coercion; or
					(iii)to
			 affect the conduct of a government by assassination or kidnapping.
					(2)Appropriate
			 congressional committeesThe term appropriate Congressional
			 committees means the Committee on Foreign Affairs and the Committee on
			 Appropriations of the House of Representatives; and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate.
			(3)Component
			 partThe term component part has the meaning given
			 that term in section 11A(e)(1) of the Export Administration Act of 1979 (50
			 U.S.C. App. 2410a(e)(1)).
			(4)Develop and
			 developmentTo develop, or the
			 development of, petroleum resources means the exploration for, or
			 the extraction, refining, or transportation by pipeline of, petroleum
			 resources.
			(5)Financial
			 institutionThe term financial institution
			 includes—
				(A)a depository
			 institution (as defined in section 3(c)(1) of the Federal Deposit Insurance
			 Act), including a branch or agency of a foreign bank (as defined in section
			 1(b)(7) of the International Banking Act of 1978);
				(B)a credit
			 union;
				(C)a securities firm,
			 including a broker or dealer;
				(D)an insurance
			 company, including an agency or underwriter;
				(E)any other company
			 that provides financial services including, but not limited to joint ventures,
			 partnerships or investments with Syrian government-controlled entities or
			 affiliated entities.
				(6)Finished
			 productThe term finished product has the meaning
			 given that term in section 11A(e)(2) of the Export Administration Act of 1979
			 (50 U.S.C. App. 2410a(e)(2)) and includes any Syrian-origin petroleum or
			 petroleum product.
			(7)Foreign
			 personThe term foreign person means—
				(A)an individual who
			 is not a United States person or an alien lawfully admitted for permanent
			 residence into the United States; or
				(B)a corporation,
			 partnership, joint venture, cooperative ventures or other nongovernmental
			 entity which is not a United States person.
				(8)Goods and
			 technologyThe terms goods and
			 technology have the meanings given those terms in section 16 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2415).
			(9)InvestmentThe
			 term investment means any of the following activities if such
			 activity is undertaken pursuant to an agreement, or pursuant to the exercise of
			 rights under such an agreement, that is entered into with the Government of
			 Syria or a nongovernmental entity in Syria on or after the date of the
			 enactment of this Act:
				(A)The entry into a
			 contract that includes responsibility for the development of petroleum
			 resources located in Syria, or the entry into a contract providing for the
			 general supervision and guarantee of another person’s performance of such a
			 contract.
				(B)The purchase of a
			 share of ownership, including an equity interest, in that development.
				(C)The entry into a
			 contract providing for the participation in royalties, earnings, or profits in
			 that development, without regard to the form of the participation.
				The term
			 investment does not include the entry into, performance, or
			 financing of a contract to sell or purchase goods, services, or technology. For
			 purposes of this paragraph, an amendment or other modification that is made, on
			 or after the date of enactment of this Act, to an agreement or contract shall
			 be treated as the entry of an agreement or contract.(10)SyriaThe
			 term Syria includes any agency or instrumentality of Syria,
			 including any Syrian-linked or Syrian-controlled entity.
			(11)Syrian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of SyriaThe term Syrian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Syria includes employees,
			 representatives, affiliates, agents, instrumentalities, or persons of the
			 Government of Syria.
			(12)KnowinglyThe
			 term knowingly, with respect to conduct, a circumstance, or a
			 result, means that a person has actual knowledge, or should have known, of the
			 conduct, the circumstance, or the result.
			(13)Nuclear
			 explosive deviceThe term nuclear explosive device
			 means any device, whether assembled or disassembled, that is designed to
			 produce an instantaneous release of an amount of nuclear energy from special
			 nuclear material (as defined in section 11(aa) of the Atomic Energy Act of
			 1954) that is greater than the amount of energy that would be released from the
			 detonation of one pound of trinitrotoluene (TNT).
			(14)PersonThe
			 term person means—
				(A)a natural
			 person;
				(B)a corporation,
			 business association, partnership, society, trust, financial institution,
			 insurer, underwriter, guarantor, and any other business organization, any other
			 nongovernmental entity, organization, or group, and any governmental entity
			 operating as a business enterprise, a sole proprietorship, organization,
			 association, corporation, partnership, limited liability company, venture,
			 joint venture, or other entity, its subsidiary, or affiliate;
				(C)a company owned or
			 controlled, either directly or indirectly, by the government of a foreign
			 country, that is established or organized under the laws of, or has its
			 principal place of business in, such foreign country and includes United States
			 subsidiaries of the same;
				(D)any individual or
			 entity that directly or indirectly controls, is controlled by, or is under
			 common control with, the company, including without limitation direct and
			 indirect subsidiaries of a company; and
				(E)any successor to
			 any entity described in subparagraph (B).
				The term
			 person does not include a government or governmental entity that
			 is not operating as a business enterprise.(15)Petroleum
			 resourcesThe term petroleum resources includes
			 petroleum and natural gas resources petroleum, refined petroleum products, oil
			 or liquefied natural gas, natural gas resources, oil or liquefied natural gas
			 tankers, and products used to construct or maintain pipelines used to transport
			 oil or liquefied natural gas.
			(16)Refined
			 petroleum productsThe term refined petroleum
			 products means diesel, gasoline, jet fuel (including naphtha-type and
			 kerosene-type jet fuel), and aviation gasoline.
			(17)United States
			 or StateThe term United States or
			 State means the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the United States Virgin Islands, and any other territory
			 or possession of the United States.
			(18)United States
			 personThe term United States person means—
				(A)a natural person
			 who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
				(B)a corporation or
			 other legal entity which is organized under the laws of the United States, any
			 State or territory thereof, or the District of Columbia, if natural persons
			 described in subparagraph (A) own, directly or indirectly, more than 50 percent
			 of the outstanding capital stock or other beneficial interest in such legal
			 entity.
				(19)United States
			 assistanceThe term United States assistance
			 means—
				(A)any assistance
			 under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), other than
			 urgent humanitarian assistance or medicine;
				(B)sales and
			 assistance under the Arms Export Control Act (22 U.S.C. 2751 et seq.);
				(C)financing by the
			 Commodity Credit Corporation for export sales of agricultural commodities;
			 or
				(D)financing under
			 the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.).
				(20)Admitted;
			 alienThe terms admitted and alien have
			 the meanings given those terms in section 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)).
			IStrengthening
			 United States sanctions against Syria
			101.FindingsCongress makes the following
			 findings:
				(1)On April 29, 2011,
			 the President transmitted to Congress a message continuing the national
			 emergency with respect to Syria, stating that [the Government of
			 Syria’s] actions and policies, including continuing support for terrorist
			 organizations, damaging the Lebanese government’s ability to function, and
			 pursuit of weapons of mass destruction and missile programs, continue to pose
			 an unusual and extraordinary threat to the national security, foreign policy,
			 and economy of the United States..
				(2)United Nations
			 Security Council Resolution 1373 (2001) mandates that all states refrain
			 from providing any form of support, active or passive, to entities or persons
			 involved in terrorist acts, take the necessary steps to prevent
			 the commission of terrorist acts, and deny safe haven to those
			 who finance, plan, support, or commit terrorist acts.
				(3)The Government of
			 Syria is currently prohibited by United States law from receiving United States
			 assistance because it has repeatedly provided support for acts of international
			 terrorism, as determined by the Secretary of State for purposes of section
			 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1))
			 and other relevant provisions of law.
				(4)The Department of
			 State’s Country Reports on Terrorism for 2009 state that
			 Syria continue[s] to provide safe-haven as well as political and other
			 support to a number of designated Palestinian terrorist groups, including
			 HAMAS, Palestinian Islamic Jihad (PIJ), and the Popular Front for the
			 Liberation of Palestine-General Command (PFLP–GC) … The operational leadership
			 of many of these groups is headquartered or sheltered in Damascus … Syria
			 allows terrorist groups resident in its territory to receive and ship goods,
			 including weapons, in and out of the country. Additionally, the Syrian
			 government provided diplomatic, political and material support to Hizballah in
			 Lebanon and allowed Iran to supply this organization with weapons. Weapons flow
			 from Iran through Syria, and directly from Syria, to Hizballah despite UN
			 Security Council resolution 1701 of 2006, which imposes an arms embargo on
			 Lebanon except with the consent of the Lebanese government … Syria has
			 maintained its ties with its strategic ally, and fellow state sponsor of
			 terrorism, Iran..
				(5)The Department of
			 State’s Country Reports on Terrorism for 2009 state that
			 The existence of foreign fighter facilitation networks in Syria [for
			 entry into Iraq] … remains troubling … Syria has long provided sanctuary and
			 political support for certain former Iraqi regime elements (FRE) … In 2008, the
			 United States designated several Iraqis and Iraqi-owned entities residing in
			 Syria under Executive Order 13438 for providing financial, material, and
			 technical support for acts of violence that threatened the peace and stability
			 of Iraq … Additionally, the United States designated one Syria-based individual
			 in 2007 under E.O. 13224 for providing financial and material support to AQI
			 and six others under E.O. 13315 as FRE or family members of FRE, some of whom
			 had provided financial assistance to the Iraqi insurgency..
				(6)According to the Message and Notice
			 from the President on the Continuation of the National Emergency with Respect
			 to Syria dated April 29, 2011, the Government of Syria is
			 damaging the Lebanese government’s ability to function.
				(7)According to the
			 Office of the Director of National Intelligence’s Unclassified Report to
			 Congress on the Acquisition of Technology Relating to Weapons of Mass
			 Destruction and Advanced Conventional Munitions for the year 2010,
			 Syria … was engaged for more than a decade in a covert nuclear program
			 with North Korean assistance. The program involved construction of a nuclear
			 reactor at Al Kibar without informing the IAEA and while taking measures to
			 preserve the site’s secrecy. We assess the reactor would have been capable of
			 producing plutonium for nuclear weapons. The reactor was destroyed in September
			 2007, before it became operational, and Syria went to great lengths to try to
			 eradicate evidence of its existence and remains generally uncooperative with
			 the IAEA investigation. The covert nature of the program, the characteristics
			 of the reactor, and Syria’s extreme efforts to deny and destroy evidence of the
			 reactor after its destruction are inconsistent with peaceful nuclear
			 applications..
				(8)According to the
			 Office of the Director of National Intelligence’s Unclassified Report to
			 Congress on the Acquisition of Technology Relating to Weapons of Mass
			 Destruction and Advanced Conventional Munitions for the year 2010,
			 Syria possesses one of the largest ballistic missile forces in the
			 Middle East, including liquid-propellant Scud SRBMs and Scud-class variants
			 such as Scud C and D. Syria also fields the SS–21 solid-propellant SRBM. Syria
			 remains dependent on foreign suppliers such as North Korea and Iran for some
			 ballistic missile technology; however, Syria has growing domestic capabilities
			 and poses the risk of missile proliferation..
				(9)According to the
			 Office of the Director of National Intelligence’s Unclassified Report to
			 Congress on the Acquisition of Technology Relating to Weapons of Mass
			 Destruction and Advanced Conventional Munitions for the year 2010,
			 Syria continue[s] to seek dual-use technology from foreign sources …
			 Syria has had a [chemical weapons] program for many years and has a stockpile
			 of [chemical weapons] agents, which can be delivered by aerial bombs, ballistic
			 missiles, and artillery rockets … Syria’s biotechnical infrastructure is
			 capable of supporting [biological weapons] agent development..
				(10)Under the Treaty
			 on the NonProliferation of Nuclear Weapons (21 U.S.T. 483), which entered force
			 on March 5, 1970, and to which Syria is a party, Syria has undertaken not to
			 acquire or produce nuclear weapons and has accepted full scope safeguards of
			 the International Atomic Energy Agency to detect diversions of nuclear
			 materials from peaceful activities to the production of nuclear weapons or
			 other nuclear explosive devices.
				(11)Syria is not a
			 party to the Chemical Weapons Convention or the Biological Weapons Convention,
			 which entered into force on April 29, 1997, and on March 26, 1975,
			 respectively.
				(12)According to the
			 Department of State’s 2010 Country Reports on Human Rights Practices,
			 [Syria is] under the authoritarian regime of President Bashar al-Asad …
			 [In 2010, t]he government systematically repressed citizens’ ability to change
			 their government. The security forces committed arbitrary or unlawful killings,
			 caused politically motivated disappearances, and tortured and physically abused
			 prisoners and detainees with impunity. Security forces arrested and detained
			 individuals under poor conditions without due process. Lengthy pretrial and
			 incommunicado detention remained a serious problem. The judiciary was not
			 independent. There were political prisoners and detainees, and during the year
			 the government sentenced to prison several high-profile members of the human
			 rights and civil society communities. The government violated citizens’ privacy
			 rights. The government imposed severe restrictions on civil liberties: freedoms
			 of speech and press, including Internet and academic freedom; freedoms of
			 assembly and of association, including severe restrictions on nongovernmental
			 organizations (NGOs); and freedoms of religion and movement. An atmosphere of
			 corruption pervaded the government. Violence and societal discrimination
			 against women continued, as did sexual exploitation, increasingly of Iraqi
			 refugees, including minors. The government discriminated against minorities,
			 particularly Kurds, and severely restricted workers rights..
				(13)Since March of
			 2011, the Government of Syria has expanded its repression and human rights
			 violations, killing hundreds of Syrians and reportedly detaining or imprisoning
			 many others.
				(14)In May of 2011, the European Union imposed
			 sanctions on a number of Syrian officials, including the President of Syria,
			 and other Syrian persons for their role in human rights abuses.
				(15)The Government of
			 Syria remains dependent on Syria’s energy sector for revenue, even as Syria’s
			 petroleum production has largely declined in recent years due to diminishing
			 reserves and limited refining capacity.
				(16)The Government of
			 Syria’s ability to generate additional revenue for its threatening activities,
			 via expanding Syria’s refining capacity and significantly increasing petroleum
			 production and exports, is heavily dependent on obtaining increased foreign
			 investment in Syria’s energy sector.
				102.Declarations of
			 policyCongress makes the
			 following declarations of policy:
				(1)The actions of the
			 Government of the Syria, including its support for, and facilitation of,
			 terrorist activities, including inside of Iraq, its development of long-range
			 missiles and weapons of mass destruction programs and capabilities, its
			 continued interference with the internal affairs of the Lebanese Republic in
			 violation of multiple United Nations Security Council resolutions and of its
			 international obligations, and its massive, systematic, and extraordinary
			 violations of human rights of the Syrian people, are a threat to the national
			 security of the United States and international peace.
				(2)The policy of the
			 United States shall be to deny the Government of Syria the ability to carry out
			 the following:
					(A)To finance,
			 provide safe-haven, or otherwise support terrorist organizations.
					(B)To develop
			 chemical, biological, radiological, or nuclear weapons and long-range ballistic
			 missiles.
					(C)To continue to
			 interfere in the affairs of the Government of Lebanon in contravention of
			 multiple United Nations Security Council resolutions and other pertinent
			 obligations.
					(D)To continue to
			 oppress the people of Syria.
					(3)The President
			 should advocate for, and should instruct the United States Permanent
			 Representative to the United Nations to propose and seek within the United
			 Nations Security Council, a mandatory international embargo against the
			 Government of Syria, pursuant to Article 41 of the Charter of the United
			 Nations.
				(4)Any effort by a
			 country that is a recipient of United States assistance to facilitate, directly
			 or indirectly, the development of Syria’s chemical, biological, radiological,
			 or nuclear weapons capabilities, long-range ballistic missile development
			 programs, or to help make operational any nuclear facility in Syria will have a
			 detrimental impact on United States assistance to, or commercial and financial
			 relations with, such country.
				103.Codification of
			 existing sanctions and continuation of restrictions against the Government of
			 Syria
				(a)Restrictions
			 relating to certain provisions of lawRestrictions against the Government of
			 Syria, and on persons by reason of their direction of, or contribution to,
			 activities of the Government of Syria, that were imposed pursuant to the Code
			 of Federal Regulations, sections 4 and 5 of Executive Order 12938, sections 1,
			 2, and 3 of Executive Order 13338, section 1 of Executive Order 13399, sections
			 1 and 2 of Executive Order 13460, Executive Order 13572, Executive Order 13573,
			 section 311 of the USA PATRIOT Act (Public Law 107–56, 115 Stat. 272), the
			 Export Administration Act of 1979 (Public Law 96–72, 50 U.S.C. App. 2401 et
			 seq.), the Syria Accountability and Lebanese Sovereignty Restoration Act of
			 2003 (Public Law 108–175, 22 U.S.C. 2151 note), the Iran, North Korea, and
			 Syria Nonproliferation Act (Public Law 106–178, 50 U.S.C. 1701 note), or any
			 similar provision of law, as in effect on the date of the enactment of this
			 Act, shall remain in effect and may not be lifted pursuant to such provisions
			 of law until the President certifies to the appropriate congressional
			 committees that the Government of Syria—
					(1)has ceased all
			 support for terrorism, including by meeting the requirements of paragraphs (2),
			 (3), and (4) of subsection (b), and has not provided such support during the
			 preceding 5-year period and has not been determined by the Secretary of State,
			 for the purposes of section 6(j) of the Export Administration Act of 1979,
			 section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms
			 Export Control Act, or any other provision of law, to be a government that has
			 repeatedly provided support for acts of international terrorism at any time
			 during such 5-year period;
					(2)(A)has permanently
			 dismantled Syria’s chemical, biological, radiological, and nuclear weapons
			 programs;
						(B)has ceased all efforts to design,
			 develop, manufacture, or acquire—
							(i)a nuclear explosive device or
			 related materials and technology;
							(ii)chemical, biological, and
			 radiological weapons; and
							(iii)ballistic missiles and ballistic
			 missile launch technology; and
							(C)has taken demonstrable steps to combat
			 the proliferation of such weapons;
						(3)does not pose a
			 threat to United States national security, United States interests, and United
			 States allies in the region;
					(4)respects the
			 boundaries, sovereignty, and right to exist of all neighboring
			 countries;
					(5)upholds and
			 defends the human rights and civil liberties of its people;
					(6)has legalized all
			 political activity;
					(7)has made public
			 commitments to organizing free and fair elections for a new government—
						(A)to be held within
			 a period not to exceed 180 days after the date on which the President makes the
			 determination and certification to the appropriate congressional committees
			 under this subsection;
						(B)with the
			 participation of multiple independent political parties that have full access
			 to the media on an equal basis, including (in the case of radio, television, or
			 other telecommunications media) in terms of allotments of time for such access
			 and the times of day such allotments are given; and
						(C)to be conducted
			 under the supervision of internationally recognized observers; and
						(8)made public
			 commitments to and is making demonstrable progress in—
						(A)establishing an
			 independent judiciary; and
						(B)respecting
			 internationally recognized human rights and basic freedoms as recognized in the
			 Universal Declaration of Human Rights.
						(b)Restrictions
			 relating to state sponsor of terrorism determinationRestrictions
			 against the Government of Syria that were imposed by reason of a determination
			 by the Secretary of State that the Government of Syria, for purposes of section
			 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant
			 to the International Emergency Economic Powers Act), section 40 of the Arms
			 Export Control Act, section 620A of the Foreign Assistance Act of 1961, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism, shall remain in effect, and shall not be
			 lifted pursuant to such provisions of law, unless the President certifies to
			 the appropriate congressional committees that the Government of Syria—
					(1)is not engaged in
			 the illegal transfer of missile or nuclear technology to the Government of
			 North Korea or to any country the government of which the Secretary of State
			 has determined, for purposes of any of the provisions of law specified in the
			 matter preceding this paragraph, is a government that has repeatedly provided
			 support for acts of international terrorism;
					(2)is no longer
			 engaged in training, harboring, supplying, financing, or supporting in any
			 way—
						(A)Hamas, Hezbollah,
			 Palestinian Islamic Jihad, the Popular Front for the Liberation of Palestine,
			 the Popular Front for the Liberation of Palestine-General Command, the
			 Democratic Front for the Liberation of Palestine, Fatah al-Intifada, or Fatah
			 al-Islam;
						(B)any other
			 organization designated by the Secretary of State as a foreign terrorist
			 organization in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
						(C)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of that Executive Order whose property
			 and interests in property are blocked by such section (commonly known as a
			 specially designated global terrorist);
						(D)any person
			 designated under section 3 of Executive Order 13338 (May 13, 2004) or under
			 section 1 of Executive Order 13438 (July 17, 2007);
						(E)the Syrian Social
			 Nationalist Party;
						(F)any other person
			 or organization contributing to instability in Lebanon or Iraq; and
						(G)any agency,
			 instrumentality, affiliate, or successor organization of the organizations
			 listed in subparagraph (A), (B), (C), (D), (E), or (F);
						(3)has immediately
			 and unconditionally stopped facilitating transit from Syria to Iraq of
			 individuals, military equipment, and all lethal items, except as authorized by
			 the representative, internationally recognized Government of Iraq; and
					(4)has ceased its
			 support for volunteers and terrorists who are traveling from and
			 through Syria into Iraq to launch attacks.
					104.Mandatory
			 sanctions with respect to development of weapons of mass destruction or other
			 military capabilities
				(a)In
			 generalNotwithstanding any other provision of law, the President
			 shall impose the sanctions described in subsection (b) if the President
			 determines that a person has, on or after the date of the enactment of this Act
			 exported, transferred, or otherwise provided to Syria any goods, services,
			 technology, or other items knowing that the provision of such goods, services,
			 technology, or other items would contribute materially to the ability of Syria
			 to—
					(1)acquire or develop
			 chemical, biological, or nuclear weapons or related technologies; or
					(2)acquire or develop
			 destabilizing numbers and types of advanced conventional weapons.
					(b)SanctionsThe
			 sanctions to be imposed on a person described in subsection (a) are the
			 following:
					(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 may direct the Export-Import Bank of the United States not to give approval to
			 the issuance of any guarantee, insurance, extension of credit, or participation
			 in the extension of credit in connection with the export of any goods or
			 services to any sanctioned person.
					(2)Export
			 sanction
						(A)In
			 generalThe President may
			 order the United States Government not to issue any specific license and not to
			 grant any other specific permission or authority to export any goods or
			 technology to a sanctioned person under—
							(i)the Export
			 Administration Act of 1979;
							(ii)the Arms Export
			 Control Act;
							(iii)the Atomic
			 Energy Act of 1954; or
							(iv)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or re-export of goods or services.
							(B)ExceptionsThe
			 prohibition in subparagraph (A) does not apply to exports to Syria of—
							(i)agricultural
			 commodities, food, medicine, or medical devices;
							(ii)articles exported
			 to Syria to provide humanitarian assistance to the people of Syria;
							(iii)information or
			 informational materials; or
							(iv)goods, services,
			 or technologies necessary to ensure the safe operation of commercial passenger
			 aircraft produced in the United States if the exportation of such goods,
			 services, or technologies is approved by the Secretary of the Treasury, in
			 consultation with the Secretary of Commerce, pursuant to regulations for
			 licensing the exportation of such goods, services, or technologies, if
			 appropriate.
							(3)Loans from
			 united states financial institutionsThe United States Government
			 may prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $2,000,000 in any
			 12-month period unless such person is engaged in activities to relieve human
			 suffering and the loans or credits are provided for such activities.
					(4)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
						(A)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
						(B)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as agent of the United States Government or serve as
			 repository for United States Government funds.
						(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
					(6)Foreign
			 exchangeThe President shall prohibit any transactions in foreign
			 exchange that are subject to the jurisdiction of the United States and in which
			 the sanctioned person has any interest.
					(7)Banking
			 transactionsThe President shall prohibit any transfers of credit
			 or payments between financial institutions or by, through, or to any financial
			 institution, to the extent that such transfers or payments are subject to the
			 jurisdiction of the United States and involve any interest of the sanctioned
			 person.
					(8)Property
			 transactionsThe President shall prohibit any person from—
						(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the sanctioned person has any
			 interest;
						(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
						(C)conducting any
			 transaction involving such property.
						(9)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 and
			 following).
					(c)Additional
			 mandatory sanctions relating to transfer of nuclear technology
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), in any case
			 in which a person is subject to sanctions under subsection (a) because of an
			 activity described in that subsection that relates to the acquisition or
			 development of nuclear weapons or related technology or of missiles or advanced
			 conventional weapons that are designed or modified to deliver a nuclear weapon,
			 with respect to the country the government of which has primary jurisdiction
			 over the person, the following shall apply:
						(A)No license may be
			 issued for the export, and no approval may be given for the transfer or
			 retransfer, directly or indirectly, to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that are or
			 would be subject to an agreement for cooperation between the United States and
			 that government.
						(B)The United States
			 Government shall suspend compliance with its obligations under any memorandum
			 of understanding with such country for the codevelopment or coproduction of any
			 item on the United States Munitions List (established under section 38 of the
			 Arms Export Control Act (22 U.S.C. 2778)), including any obligation for
			 implementation of such memorandum of understanding through the sale to such
			 country of technical data or assistance or the licensing for export to such
			 country of any component part.
						(C)No item on the
			 United States Munitions List (established pursuant to section 38 of the Arms
			 Export Control Act) may be exported to such country.
						(D)The United States
			 Government shall not issue any license for any export by or to such
			 country.
						(E)The President
			 shall ban the importation of any article that is a product of such
			 country.
						(F)The Secretary of
			 the Treasury shall instruct the United States Executive Director at each
			 international financial institution (as defined in section 1701(c)(2) of the
			 International Financial Institutions Act) to oppose and vote against the
			 extension by such institution of any financial or technical assistance to such
			 country.
						(G)The United States
			 Government shall suspend compliance with its obligations under any technical
			 exchange agreement involving military and dual-use technology between the
			 United States and such country that does not directly contribute to the
			 national security of the United States, and no military or dual-use technology
			 may be exported from the United States to such country pursuant to such
			 agreement during such period.
						(2)ExceptionThe
			 sanctions described in paragraph (1) shall not apply with respect to a country
			 the government of which has primary jurisdiction over a person that engages in
			 an activity described in that subparagraph if the President determines and
			 notifies the appropriate congressional committees that the government of the
			 country—
						(A)does not know or
			 have reason to know about the activity; and
						(B)has taken, or is
			 taking, all reasonable steps necessary to prevent a recurrence of the activity
			 and to penalize the person for the activity.
						(3)Individual
			 approvalNotwithstanding paragraph (1), the President may, on a
			 case-by-case basis, approve the issuance of a license for the export, or
			 approve the transfer or retransfer, of any nuclear material, facilities,
			 components, or other goods, services, or technology that are or would be
			 subject to an agreement for cooperation, to a person in a country to which
			 paragraph (1) applies (other than a person that is subject to the sanctions
			 under paragraph (1)) if the President—
						(A)determines that
			 failure to approve the issuance of such license, or to approve such transfer or
			 retransfer, would cause extraordinary harm to the vital national security
			 interests of the United States; and
						(B)not later than 15
			 days before issuing such license or approving such transfer or retransfer,
			 submits to the Committee on Foreign Affairs of the House of Representatives and
			 the Committee on Foreign Relations of the Senate the justification for
			 approving such license, transfer, or retransfer.
						(4)ConstructionThe
			 restrictions in paragraph (1) shall apply in addition to all other applicable
			 procedures, requirements, and restrictions contained in the Atomic Energy Act
			 of 1954 and other related laws.
					(5)DefinitionIn
			 this subsection, the term agreement for cooperation has the
			 meaning given that term in section 11 b. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014 b.).
					(6)ApplicabilityThe
			 sanctions under paragraph (1) shall apply only in a case in which a person is
			 subject to sanctions under subsection (a) because of an activity described in
			 that subsection in which the person engages on or after the date of the
			 enactment of this Act.
					(d)Persons against
			 which the sanctions are To be imposedThe sanctions described in
			 subsection (a) shall be imposed on—
					(1)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(2)any person
			 that—
						(A)is a successor
			 entity to the person referred to in paragraph (1);
						(B)owns or controls
			 the person referred to in paragraph (1), if the person that owns or controls
			 the person referred to in paragraph (1) had actual knowledge or should have
			 known that the person referred to in paragraph (1) engaged in the activities
			 referred to in that paragraph; or
						(C)is owned or
			 controlled by, or under common ownership or control with, the person referred
			 to in paragraph (1), if the person owned or controlled by, or under common
			 ownership or control with (as the case may be), the person referred to in
			 paragraph (1) knowingly engaged in the activities referred to in that
			 paragraph.
						For purposes
			 of this Act, any person or entity described in this subsection shall be
			 referred to as a sanctioned person.105.Amendment to
			 the Syria Accountability and Lebanese Sovereignty Restoration Act of
			 2003Section 5 of the Syria
			 Accountability and Lebanese Sovereignty Restoration Act is amended—
				(1)in subsection (a),
			 in paragraph (2), by striking two and inserting
			 four; and
				(2)by striking
			 subsection (b) and redesignating subsections (c) and (d) as subsections (b) and
			 (c), respectively.
				IISanctions
			 targeting Syria's energy sector
			201.FindingsCongress makes the following
			 findings:
				(1)The efforts of the
			 Government of Syria to acquire nuclear weapons capabilities, develop and expand
			 existing unconventional weapons capabilities and the means to deliver them,
			 both through ballistic missile and asymmetric means, and its support for
			 foreign terrorist organizations and other extremists endanger the national
			 security and foreign policy interests of the United States and those countries
			 with which the United States shares common strategic and foreign policy
			 objectives.
				(2)The objective of
			 preventing the proliferation of nuclear weapons capabilities, other
			 unconventional weapons and activities of foreign terrorist organizations and
			 other extremists through existing multilateral and bilateral initiatives
			 requires additional efforts to deny Syria the financial means to sustain its
			 nuclear, chemical, biological, and missile weapons programs.
				(3)The Government of
			 Syria uses its diplomatic facilities and quasi-governmental institutions
			 outside of Syria to support foreign terrorist organizations and other
			 extremists, and assist its nuclear, unconventional weapons and missile
			 programs.
				202.Sense of
			 CongressIt is the sense of
			 Congress that the United States shall fully implement the sanctions against
			 Syria contained in this title.
			203.Declaration of
			 policyThe Congress declares
			 that it is the policy of the United States to deny Syria the ability to support
			 acts of foreign terrorist organizations and extremists, develop unconventional
			 weapons and ballistic missiles, and to fund the development and acquisition of
			 nuclear capabilities and the means to deliver them by limiting the development
			 of Syria’s ability to explore for, extract, refine, or transport by pipeline
			 petroleum resources of Syria.
			204.Multilateral
			 regime
				(a)Multilateral
			 negotiationsIn order to further the objectives of section 102,
			 the Congress urges the President to commence immediately diplomatic efforts,
			 both in appropriate international fora such as the United Nations, and
			 bilaterally with allies of the United States, to establish a multilateral
			 sanctions regime against Syria, including provisions limiting the development
			 of petroleum resources, that will inhibit Syria’s efforts to carry out
			 activities described in section 203.
				(b)Reports to
			 congressThe President shall report to the appropriate
			 congressional committees, not later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, on the extent that diplomatic efforts
			 described in subsection (a) have been successful. Each report shall
			 include—
					(1)the countries that
			 have agreed to undertake measures to further the objectives of section 102 with
			 respect to Syria, and a description of those measures; and
					(2)the countries that
			 have not agreed to measures described in paragraph (1), and, with respect to
			 those countries, other measures the President recommends that the United States
			 take to further the objectives of section 203 with respect to Syria.
					(c)Interim report
			 on multilateral sanctions; monitoringThe President, not later
			 than 90 days after the date of the enactment of this Act, shall report to the
			 appropriate congressional committees on—
					(1)which countries
			 have legislative or administrative standards providing for the imposition of
			 trade sanctions on persons or their affiliates doing business or having
			 investments in Syria;
					(2)the extent and
			 duration of each instance of the application of such sanctions; and
					(3)the disposition of
			 any decision with respect to such sanctions by the World Trade Organization or
			 its predecessor organization.
					(d)Investigations
					(1)In
			 generalThe President shall initiate an investigation into the
			 possible imposition of sanctions under section 205 against a person upon
			 receipt by the United States of credible information indicating that such
			 person is engaged in an activity described in such section.
					(2)Credible
			 InformationThe term
			 credible information means, with respect to a person, such
			 person’s public announcement of an activity described in section 205, Syrian
			 governmental announcements of such an activity, reports to stockholders, annual
			 reports, industry reports, Government Accountability Office products, and trade
			 publications.
					(3)Determination
			 and notificationNot later than 180 days after an investigation
			 is initiated in accordance with paragraph (1), the President shall (unless
			 paragraph (3) applies) determine, pursuant to section 205, if a person has
			 engaged in an activity described in such section and shall notify the
			 appropriate congressional committees of the basis for any such
			 determination.
					(4)BriefingNot
			 later than 30 days after the date of the enactment of this Act, and quarterly
			 thereafter, the Secretary of State shall—
						(A)brief the
			 appropriate congressional committees regarding investigations initiated under
			 this section; and
						(B)furnish to the
			 appropriate congressional committees, pursuant to section 15(b) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2680(b)), all requested
			 information relating to investigations or reviews initiated under this
			 Act.
						205.Imposition of
			 sanctions
				(a)Sanctions with
			 respect to the development of petroleum resources of Syria, production of
			 refined petroleum products in Syria, and exportation of refined petroleum
			 products to Syria
					(1)Development of
			 petroleum resources of Syria
						(A)In
			 generalExcept as provided in subsection (g) or (h), the
			 President shall impose the sanctions described in section 206(a) with respect
			 to a person if the President determines that the person knowingly, on or after
			 the date of the enactment of this Act—
							(i)makes an
			 investment described in subparagraph (B) of $5,000,000 or more; or
							(ii)makes a
			 combination of investments described in subparagraph (B) in a 12-month period
			 if each such investment is of at least $2,000,000 and such investments equal or
			 exceed $5,000,000 in the aggregate.
							(B)Investment
			 describedAn investment described in this subparagraph is an
			 investment that directly and significantly contributes to the enhancement of
			 Syria’s ability to develop petroleum resources.
						(2)Production of
			 refined petroleum products
						(A)In
			 generalExcept as provided in subsection (g) or (h), the
			 President shall impose the sanctions described in section 206(a) with respect
			 to a person if the President determines that the person knowingly, on or after
			 the date of the enactment of this Act sells, leases, or provides to Syria
			 goods, services, technology, information, or support described in subparagraph
			 (B)—
							(i)any
			 of which has a fair market value of $1,000,000 or more; or
							(ii)that, during a
			 12-month period, have an aggregate fair market value of $2,000,000 or
			 more.
							(B)Goods, services,
			 technology, information, or support describedGoods, services,
			 technology, information, or support described in this subparagraph are goods,
			 services, technology, information, or support that could directly and
			 significantly facilitate the maintenance or expansion of Syria’s domestic
			 production of refined petroleum products, including any direct and significant
			 assistance with respect to the construction, modernization, or repair of
			 petroleum refineries.
						(3)Exportation of
			 refined petroleum products to Syria
						(A)In
			 generalExcept as provided in subsection (g) or (h), the
			 President shall impose 3 or more of the sanctions described in section 206(a)
			 with respect to a person if the President determines that the person knowingly,
			 on or after the date of the enactment of this Act—
							(i)sells or provides
			 to Syria refined petroleum products—
								(I)that have a fair
			 market value of $1,000,000 or more; or
								(II)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or more;
			 or
								(ii)sells, leases, or
			 provides to Syria goods, services, technology, information, or support
			 described in subparagraph (B)—
								(I)any of which has a
			 fair market value of $1,000,000 or more; or
								(II)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or
			 more.
								(B)Goods, services,
			 technology, information, or support describedGoods, services,
			 technology, information, or support described in this subparagraph are goods,
			 services, technology, information, or support that could directly and
			 significantly contribute to the enhancement of Syria’s ability to import
			 refined petroleum products, including—
							(i)except as provided
			 in subparagraph (C), underwriting or entering into a contract to provide
			 insurance or reinsurance for the sale, lease, or provision of such goods,
			 services, service contracts, technology, information, or support;
							(ii)financing or
			 brokering such sale, lease, or provision;
							(iii)entering into an
			 agreement with Syria to purchase or provide future delivery of Syrian petroleum
			 resources;
							(iv)purchasing,
			 subscribing to, or facilitating the issuance of Syrian sovereign debt;
			 or
							(v)providing ships or
			 shipping services (to include infrastructure development) to deliver refined
			 petroleum products to Syria.
							(C)Exception for
			 underwriters and insurance providers exercising due diligenceThe
			 President may not impose sanctions under this paragraph with respect to a
			 person that provides underwriting services or insurance or reinsurance if the
			 President determines that the person has exercised due diligence in
			 establishing and enforcing official policies, procedures, and controls to
			 ensure that the person does not underwrite or enter into a contract to provide
			 insurance or reinsurance for the sale, lease, or provision of goods, services,
			 technology, information, or support described in subparagraph (B).
						(b)Persons against
			 which the sanctions are To be imposedThe sanctions described in
			 subsection shall be imposed on—
					(1)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(2)any person
			 that—
						(A)is a successor
			 entity to the person referred to in paragraph (1);
						(B)owns or controls
			 the person referred to in paragraph (1), if the person that owns or controls
			 the person referred to in paragraph (1) had actual knowledge or should have
			 known that the person referred to in paragraph (1) engaged in the activities
			 referred to in that paragraph; or
						(C)is owned or
			 controlled by, or under common ownership or control with, the person referred
			 to in paragraph (1), if the person owned or controlled by, or under common
			 ownership or control with (as the case may be), the person referred to in
			 paragraph (1) knowingly engaged in the activities referred to in that
			 paragraph.
						For purposes
			 of this Act, any person or entity described in this subsection shall be
			 referred to as a sanctioned person.(c)Publication in
			 Federal RegisterThe President shall cause to be published in the
			 Federal Register a current list of persons and entities on which sanctions have
			 been imposed under this Act. The removal of persons or entities from, and the
			 addition of persons and entities to, the list, shall also be so
			 published.
				(d)Publication of
			 projectsThe President shall cause to be published in the Federal
			 Register a list of all significant projects which have been publicly tendered
			 in the oil and gas sector in Syria.
				(e)ExceptionsThe
			 President shall not be required to apply or maintain the sanctions under
			 subsection (a)—
					(1)in the case of
			 procurement of defense articles or defense services—
						(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
						(B)if the President
			 determines in writing that the person to which the sanctions would otherwise be
			 applied is a sole source supplier of the defense articles or services, that the
			 defense articles or services are essential, and that alternative sources are
			 not readily or reasonably available; or
						(C)if the President
			 determines in writing that such articles or services are essential to the
			 national security under defense coproduction agreements;
						(2)in the case of
			 procurement, to eligible products, as defined in section 308(4) of the Trade
			 Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or
			 instrumentality designated under section 301(b) of that Act (19 U.S.C.
			 2511(b));
					(3)to products,
			 technology, or services provided under contracts entered into before the date
			 on which the President publishes in the Federal Register the name of the person
			 on which the sanctions are to be imposed;
					(4)to—
						(A)spare parts which
			 are essential to United States products or production;
						(B)component parts,
			 but not finished products, essential to United States products or production;
			 or
						(C)routine servicing
			 and maintenance of products, to the extent that alternative sources are not
			 readily or reasonably available;
						(5)to information and
			 technology essential to United States products or production; or
					(6)to medicines,
			 medical supplies, or other humanitarian items.
					(f)WaiverThe
			 President may waive the application of the sanctions listed in subsection (a)
			 on a case-by-case basis if, 15 days before the waiver is issued, the President
			 certifies to the appropriate congressional committees that failure to issue the
			 waiver would cause extraordinary harm to the vital national security interests
			 of the United States.
				(g)Grounds for
			 exclusionThe Secretary of State shall deny a visa to, and the
			 Secretary of Homeland Security shall exclude from the United States, any alien
			 whom the Secretary of State determines is an alien who, on or after the date of
			 the enactment of this Act is a—
					(1)corporate officer,
			 principal, or shareholder with a controlling interest of a person against whom
			 sanctions have been imposed pursuant to this section;
					(2)corporate officer,
			 principal, or shareholder with a controlling interest of a successor entity to
			 or a parent or subsidiary of such a person;
					(3)corporate officer,
			 principal, or shareholder with a controlling interest of an affiliate of such a
			 sanctioned person, if such affiliate engaged in a sanctionable activity
			 described in subsection (a) or (b) of this section, and if such affiliate is
			 controlled in fact by such a person;
					(4)spouse, minor
			 child, or agent of a person excludable under paragraph (1), (2), or (3);
					(5)senior official of
			 a foreign government that is identified as a person against whom sanctions have
			 been imposed pursuant to this section;
					(6)senior official of
			 a foreign government with primary jurisdiction over such a person; or
					(7)spouse, minor
			 child, or agent of a person excludable under paragraph (5) or (6).
					(h)ExceptionThe
			 President may waive the sanctions described in subsection (a) with respect to a
			 person specified in paragraph (5), (6), or (7) of subsection (g) if the
			 President determines and certifies in writing to the appropriate congressional
			 committees, on a case by case basis, that the foreign government with primary
			 jurisdiction over such a person against whom sanctions have been imposed
			 pursuant to this section has made and continues to make clear, specific efforts
			 to stop and deter a sanctionable activity described in subsection (a) or
			 (b).
				206.Description of
			 sanctions
				(a)In
			 generalThe sanctions to be imposed on a sanctioned person under
			 section 205 are as follows:
					(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 may direct the Export-Import Bank of the United States not to give approval to
			 the issuance of any guarantee, insurance, extension of credit, or participation
			 in the extension of credit in connection with the export of any goods or
			 services to any sanctioned person.
					(2)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
						(A)the Export
			 Administration Act of 1979;
						(B)the Arms Export
			 Control Act;
						(C)the Atomic Energy
			 Act of 1954; or
						(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or re-export of goods or services.
						(3)ExceptionsThe
			 prohibition in subsection (a) does not apply to exports to Syria of—
						(A)agricultural
			 commodities, food, medicine, or medical devices;
						(B)articles exported
			 to Syria to provide humanitarian assistance to the people of Syria;
						(C)information or
			 informational materials; or
						(D)goods, services,
			 or technologies necessary to ensure the safe operation of commercial passenger
			 aircraft produced in the United States if the exportation of such goods,
			 services, or technologies is approved by the Secretary of the Treasury, in
			 consultation with the Secretary of Commerce, pursuant to regulations for
			 licensing the exportation of such goods, services, or technologies, if
			 appropriate.
						(4)Loans from
			 United States financial institutionsThe United States Government
			 may prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $2,000,000 in any
			 12-month period unless such person is engaged in activities to relieve human
			 suffering and the loans or credits are provided for such activities.
					(5)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
						(A)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
						(B)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as agent of the United States Government or serve as
			 repository for United States Government funds.
						(6)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
					(7)Foreign
			 exchangeThe President shall prohibit any transactions in foreign
			 exchange that are subject to the jurisdiction of the United States and in which
			 the sanctioned person has any interest.
					(8)Banking
			 transactionsThe President shall prohibit any transfers of credit
			 or payments between financial institutions or by, through, or to any financial
			 institution, to the extent that such transfers or payments are subject to the
			 jurisdiction of the United States and involve any interest of the sanctioned
			 person.
					(9)Property
			 transactionsThe President shall prohibit any person from—
						(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the sanctioned person has any
			 interest;
						(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
						(C)conducting any
			 transaction involving such property.
						(10)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 and
			 following).
					(b)Additional
			 measure relating to government contracts
					(1)Modification of
			 Federal Acquisition RegulationNot later than 90 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulation issued
			 pursuant to section 25 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 421) shall be revised to require a certification from each person that
			 is a prospective contractor that the person does not engage in any activity for
			 which sanctions may be imposed under section 205.
					(2)Remedies
						(A)In
			 generalIf the head of an executive agency determines that a
			 person has submitted a false certification under paragraph (1) after the date
			 on which the Federal Acquisition Regulation is revised to implement the
			 requirements of this subsection, the head of that executive agency shall
			 terminate a contract with such person or debar or suspend such person from
			 eligibility for Federal contracts for a period of not more than 3 years. Any
			 such debarment or suspension shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation under subpart
			 9.4 of part 9 of title 48, Code of Federal Regulations.
						(B)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued pursuant to section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421) each person that is debarred, suspended,
			 or proposed for debarment or suspension by the head of an executive agency on
			 the basis of a determination of a false certification under subparagraph
			 (A).
						(3)Clarification
			 regarding certain productsThe remedies set forth in paragraph
			 (2) shall not apply with respect to the procurement of eligible products, as
			 defined in section 308(4) of the Trade Agreements Act of 1974 (19 U.S.C.
			 2518(4)), of any foreign country or instrumentality designated under section
			 301(b) of that Act (19 U.S.C. 2511(b)).
					(4)Rule of
			 constructionThis subsection shall not be construed to limit the
			 use of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under paragraph (1).
					(5)Executive agency
			 definedIn this subsection, the term executive
			 agency has the meaning given that term in section 204 of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403).
					207.Advisory
			 opinionsThe Secretary of
			 State may, upon the request of any person, issue an advisory opinion to that
			 person as to whether a proposed activity by that person would subject that
			 person to sanctions under this Act. Any person who relies in good faith on such
			 an advisory opinion which states that the proposed activity would not subject a
			 person to such sanctions, and any person who thereafter engages in such
			 activity, will not be made subject to such sanctions on account of such
			 activity.
			208.Termination of
			 sanctionsThe requirement
			 under section 205 to impose sanctions shall no longer have force or effect with
			 respect to Syria if the President determines and certifies to the appropriate
			 congressional committees that the Government of Syria—
				(1)has ceased all
			 support for terrorism, including that the Government of Syria—
					(A)is not engaged in
			 the illegal transfer of missile or nuclear technology to the Government of
			 North Korea or to any country the government of which the Secretary of State
			 has determined, for purposes of any of the provisions of law specified in the
			 matter preceding this paragraph, is a government that has repeatedly provided
			 support for acts of international terrorism;
					(B)is no longer
			 engaged in training, harboring, supplying, financing, or supporting in any
			 way—
						(i)Hamas, Hezbollah,
			 Palestinian Islamic Jihad, the Popular Front for the Liberation of Palestine,
			 the Popular Front for the Liberation of Palestine-General Command, the
			 Democratic Front for the Liberation of Palestine, Fatah al-Intifada, or Fatah
			 al-Islam;
						(ii)any
			 other organization designated by the Secretary of State as a foreign terrorist
			 organization in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
						(iii)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of that Executive Order whose property
			 and interests in property are blocked by such section (commonly known as a
			 specially designated global terrorist);
						(iv)any
			 person designated under section 3 of Executive Order 13338 (May 13, 2004) or
			 under section 1 of Executive Order 13438 (July 17, 2007);
						(v)the
			 Syrian Social Nationalist Party;
						(vi)any
			 other person or organization contributing to instability in Lebanon or Iraq;
			 and
						(vii)any agency,
			 instrumentality, affiliate, or successor organization of the organizations
			 listed in subparagraph (A), (B), (C), (D), (E), or (F);
						(C)has immediately
			 and unconditionally stopped facilitating transit from Syria to Iraq of
			 individuals, military equipment, and all lethal items, except as authorized by
			 the representative, internationally recognized Government of Iraq; and
					(D)has ceased its
			 support for volunteers and terrorists who are traveling from and
			 through Syria into Iraq to launch attacks;
					(2)has not provided
			 such support during the preceding 5-year period and has not been determined by
			 the Secretary of State, for the purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, to be
			 a government that has repeatedly provided support for acts of international
			 terrorism at any time during such 5-year period;
				(3)(A)has permanently
			 dismantled Syria's chemical, biological, radiological, and nuclear weapons
			 programs;
					(B)has ceased all efforts to design,
			 develop, manufacture, or acquire—
						(i)a nuclear explosive device or
			 related materials and technology;
						(ii)chemical, biological, and
			 radiological weapons; and
						(iii)ballistic missiles and ballistic
			 missile launch technology; and
						(C)has taken demonstrable steps to combat
			 the proliferation of such weapons;
					(4)does not pose a
			 threat to United States national security, United States interests, and United
			 States allies in the region;
				(5)respects the
			 boundaries, sovereignty, and right to exist of all neighboring
			 countries;
				(6)upholds and
			 defends the human rights and civil liberties of its people;
				(7)has legalized all
			 political activity;
				(8)has made public
			 commitments to organizing free and fair elections for a new government, to be
			 held in a timely manner, and with the participation of multiple independent
			 political parties that have full access to the media on an equal basis,
			 including (in the case of radio, television, or other telecommunications media)
			 in terms of allotments of time for such access and the times of day such
			 allotments are given, and to be conducted under the supervision of
			 internationally recognized observers; and
				(9)has made public
			 commitments to and is making demonstrable progress in—
					(A)establishing an
			 independent judiciary; and
					(B)respecting
			 internationally recognized human rights and basic freedoms as recognized in the
			 Universal Declaration of Human Rights.
					209.Duration of
			 sanctions
				(a)Delay of
			 sanctions
					(1)ConsultationsIf
			 the President makes a determination described in section 205 with respect to a
			 foreign person, the Congress urges the President to initiate consultations
			 immediately with the government with primary jurisdiction over that foreign
			 person with respect to the imposition of sanctions under this Act.
					(2)Actions by
			 government of jurisdictionIn order to pursue consultations under
			 paragraph (1) with the government concerned, the President may delay imposition
			 of sanctions under this Act for up to 90 days. Following such consultations,
			 the President shall immediately impose sanctions unless the President
			 determines and certifies to Congress that the government has taken specific and
			 effective actions, including, as appropriate, the imposition of appropriate
			 penalties, to terminate the involvement of the foreign person in the activities
			 that resulted in the determination by the President under section 205
			 concerning such person.
					(3)Additional delay
			 in imposition of sanctionsThe President may delay the imposition
			 of sanctions for up to an additional 90 days if the President determines and
			 certifies to Congress that the government with primary jurisdiction over the
			 person concerned is in the process of taking the actions described in paragraph
			 (2).
					(4)Report to
			 CongressNot later than 90 days after making a determination
			 under section 205, the President shall submit to the appropriate congressional
			 committees a report on the status of consultations with the appropriate foreign
			 government under this subsection, and the basis for any determination under
			 paragraph (3).
					(b)Duration of
			 sanctionsA sanction imposed under section 205 shall remain in
			 effect—
					(1)for a period of
			 not less than 2 years from the date on which it is imposed; or
					(2)until such time as
			 the President determines and certifies to Congress that the person whose
			 activities were the basis for imposing the sanction is no longer engaging in
			 such activities and that the President has received reliable assurances that
			 such person will not knowingly engage in such activities in the future, except
			 that such sanction shall remain in effect for a period of at least 1
			 year.
					210.Reports
			 required
				(a)Report on
			 certain international initiativesNot later than 6 months after
			 the date of the enactment of this Act, and every 6 months thereafter, the
			 President shall transmit a report to the appropriate congressional committees
			 describing—
					(1)the efforts of the
			 President to mount a multilateral campaign to persuade all countries to
			 pressure Syria to cease its nuclear, chemical, biological, and missile weapons
			 programs and its support of acts of international terrorism;
					(2)the efforts of the
			 President to persuade other governments to ask Syria to reduce the presence of
			 Syrian diplomats and representatives of other government and military or
			 quasi-governmental institutions of Syria;
					(3)the extent to
			 which the International Atomic Energy Agency has established regular
			 inspections of all nuclear facilities in Syria, including those presently under
			 construction; and
					(4)Syria’s use of
			 Syrian diplomats and representatives of other government and military or
			 quasi-governmental institutions of Syria to promote acts of international
			 terrorism or to develop or sustain Syria’s nuclear, chemical, biological, and
			 missile weapons programs.
					(b)Report on
			 effectiveness of actions under this actNot earlier than 24
			 months, and not later than 30 months, after the date of the enactment this Act,
			 and annually thereafter, the President shall transmit to Congress a report that
			 describes—
					(1)the extent to
			 which actions relating to trade taken pursuant to this Act—
						(A)have been
			 effective in achieving the objectives of section 203 and any other foreign
			 policy or national security objectives of the United States with respect to
			 Syria; and
						(B)have affected
			 humanitarian interests in Syria, the country in which the sanctioned person is
			 located, or in other countries; and
						(2)the impact of
			 actions relating to trade taken pursuant to this Act on other national
			 security, economic, and foreign policy interests of the United States,
			 including relations with countries friendly to the United States, and on the
			 United States economy.
					The
			 President may include in the report the President’s recommendation on whether
			 or not this Act should be terminated or modified.(c)Other
			 reportsThe President shall ensure the continued transmittal to
			 Congress of reports describing—
					(1)the nuclear and
			 other military capabilities of Syria, as required by section 601(a) of the
			 Nuclear NonProliferation Act of 1978 and section 1607 of the National Defense
			 Authorization Act for Fiscal Year 1993; and
					(2)the support
			 provided by Syria for acts of international terrorism, as part of the
			 Department of State’s annual report on international terrorism.
					(d)Reports on
			 global trade relating to SyriaNot later than 90 days after the
			 date of the enactment of this Act, and annually thereafter, the President shall
			 transmit to the appropriate congressional committees a report, with respect to
			 the most recent 12-month period for which data are available, on the dollar
			 value amount of trade, including in the energy sector, between Syria and each
			 country maintaining membership in the Group of 20 Finance Ministers and Central
			 Bank Governors.
				211.Determinations
			 not reviewableA determination
			 to impose sanctions under this Act shall not be reviewable in any court.
			212.Exclusion of
			 certain activitiesNothing in
			 this Act shall apply to any activities subject to the reporting requirements of
			 title V of the National Security Act of 1947.
			213.Effective
			 dateThis title shall take
			 effect on the date of the enactment of this Act.
			IIISyria nuclear
			 weapons prevention
			301.FindingsCongress finds the following:
				(1)On September 6,
			 2007, Israeli warplanes bombed a site at al-Kibar in northeastern Syria, which
			 the Syrians subsequently worked to conceal. On April 24, 2008, senior United
			 States intelligence officials briefed Congress and the press about the al-Kibar
			 site, citing detailed information showing that the al-Kibar facility was a
			 nuclear reactor, built with North Korean assistance.
				(2)Following the
			 briefing, Syria granted International Atomic Energy Agency (IAEA) inspectors
			 access to the al-Kibar site (but denied them access to three other sites),
			 where they took environmental samples on June 23, 2008. After the visit, Syria
			 suspended cooperation with the IAEA, which later revealed that soil samples
			 taken from the al-Kibar site revealed a significant number of natural
			 uranium particles that were produced by human action rather than being
			 already present in the environment.
				(3)The natural
			 uranium found by the IAEA is the type of fuel that would be fed into a reactor
			 to produce plutonium, which after extraction in a reprocessing facility, could
			 fuel a nuclear bomb.
				(4)The Director-General of the IAEA reported
			 to the IAEA Board of Governors on May 24, 2011, that [the IAEA] assesses
			 that it is very likely that the building destroyed at the [al-Kibar] site was a
			 nuclear reactor.
				(5)Syria’s safeguards
			 agreement with the IAEA requires notification to the agency in advance of
			 construction of any nuclear facility, regardless of the presence of nuclear
			 material, and, as a result, Syria’s construction of a reactor violated its IAEA
			 obligations.
				302.Actions within
			 the International Atomic Energy Agency
				(a)Statement of
			 policyIt shall be the policy of the United States to oppose the
			 development or acquisition by Syria of a nuclear capability.
				(b)United States
			 actionsThe President shall instruct the United States Permanent
			 Representative to the International Atomic Energy Agency to—
					(1)seek the adoption
			 of a resolution declaring Syria to be in violation of its IAEA obligations
			 unless Syria immediately—
						(A)declares all
			 nuclear-related facilities;
						(B)immediately and
			 unconditionally suspends any activity which could be used to develop
			 nuclear-weapons capability; and
						(C)provides IAEA
			 inspectors with full access to its nuclear-related facilities;
						(2)use all available
			 political, economic, and diplomatic tools, and shall use the voice, vote, and
			 influence of the United States in all international organizations and
			 associations of which it is a member, including the IAEA and the Nuclear
			 Suppliers Group, to—
						(A)block the
			 development or acquisition by Syria of a capacity to fabricate nuclear
			 fuel;
						(B)block the
			 allocation of funds for any IAEA development, environmental, or nuclear science
			 assistance or activity to Syria;
						(C)block the
			 allocation of funds for IAEA development, environmental, or nuclear-related
			 assistance or activity to the Government of Syria, including any agency or
			 instrumentality thereof; and
						(D)block membership
			 of the Government of Syria on the Board of Governors of the IAEA; and
						(3)shall withhold
			 from United States contributions to the IAEA an amount equal to that which the
			 IAEA expends on assistance to Syria.
					303.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of
			 Syria
				(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear program of
			 Syria or transferring advanced conventional weapons or missiles to Syria may be
			 submitted to Congress pursuant to section 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153), no such agreement may enter into force with such country, no
			 license may be issued for export directly or indirectly to such country of any
			 nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to such agreement, and no approval may be
			 given for the transfer or retransfer directly or indirectly to such country of
			 any nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to such agreement, until the President
			 determines and reports to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate that the
			 government of such country that is assisting the nuclear program of Syria or
			 transferring advanced conventional weapons or missiles to Syria—
					(1)has suspended all
			 nuclear assistance to Syria or suspended transferring advanced conventional
			 weapons or missiles to Syria (as the case may be); and
					(2)is committed to
			 maintaining such suspension.
					(b)Rules of
			 constructionThe restrictions described in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 required by the Atomic Energy Act of 1954 and any other law; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given such term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
					(2)Assisting the
			 nuclear program of SyriaThe term assisting the nuclear
			 program of Syria means the intentional transfer to Syria by a
			 government, or by a person subject to the jurisdiction of a government with the
			 knowledge and acquiescence of such government, of goods, services, or
			 technology listed on the Nuclear Suppliers Group Guidelines for the Export of
			 Nuclear Material, Equipment and Technology (published by the International
			 Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 3/Part 1, and
			 subsequent revisions) or Guidelines for Transfers of Nuclear-Related Dual-Use
			 Equipment, Material, and Related Technology (published by the International
			 Atomic Energy Agency as Information Circular INFCIR/254/Rev. 3/Part 2, and
			 subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Syria or transferring advanced conventional
			 weapons or missiles to SyriaThe term country that is
			 assisting the nuclear program of Syria or transferring advanced conventional
			 weapons or missiles to Syria means any country determined by the
			 President to be assisting the nuclear program of Syria or transferring advanced
			 conventional weapons or missiles to Syria.
					(d)WaiverThe
			 President may waive the application of the sanctions described in subsection
			 (a) if the President—
					(1)determines that
			 such a waiver is vital to the national security of the United States;
			 and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for such
			 determination.
					304.Exclusion from
			 the United States of senior officials of foreign persons who have aided the
			 nuclear program of Syria
				(a)Grounds for
			 exclusionExcept as provided in subsection (b), the Secretary of
			 State shall deny a visa to, and the Secretary of Homeland Security shall
			 exclude from the United States, any alien whom the Secretary of State
			 determines is an alien who, on or after the date of the enactment of this Act,
			 is a—
					(1)person, agent,
			 instrumentality, or official of, is affiliated with, or is serving as a
			 representative of, the Government of Syria identified in a report submitted
			 pursuant to section 2(a) of the Iran, North Korea, and Syria Nonproliferation
			 Act (Public Law 106–178);
					(2)corporate officer,
			 principal, or shareholder with a controlling interest of a foreign person
			 identified in such a report;
					(3)corporate officer,
			 principal, or shareholder with a controlling interest of a successor entity to,
			 or a parent or subsidiary of, a foreign person identified in such a
			 report;
					(4)corporate officer,
			 principal, or shareholder with a controlling interest of an affiliate of a
			 foreign person identified in such a report, if such affiliate engaged in the
			 activities referred to in such report, and if such affiliate is controlled in
			 fact by the foreign person identified in such report;
					(5)spouse, minor
			 child, or agent of a person excludable under paragraph (1), (2), (3), or
			 (4);
					(6)senior official of
			 a foreign government identified in such a report;
					(7)senior official of
			 a foreign government with primary jurisdiction over a foreign person identified
			 in such a report; or
					(8)spouse, minor
			 child, or agent of a person excludable under paragraph (6) or (7).
					(b)ExceptionThe
			 President may waive the sanctions described in subsection (a) with respect to a
			 person specified in paragraph (5), (6), or (7) of such subsection if the
			 President determines and certifies in writing to the appropriate congressional
			 committees, on a case by case basis, that the foreign government with primary
			 jurisdiction over such person has made and continues to make clear, specific
			 efforts to stop and deter the transfer or retransfer of, or the permitting,
			 hosting, or other facilitating of transshipments that may enable the transfer
			 or retransfer of, goods or technology that contribute to the efforts by Syria,
			 as the case may be, to acquire or develop advanced conventional weapons, or to
			 acquire, develop, produce, or stockpile radiological or nuclear weapons.
				(c)DefinitionsIn
			 subsection (b):
					(1)TransferThe
			 term transfer means the conveyance of technological or
			 intellectual property, or the conversion of intellectual or technological
			 advances into marketable goods, services, or articles of value, developed and
			 generated in one place, to another through illegal or illicit means to a
			 country, the government of which the Secretary of State has determined, for
			 purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (as in
			 effect pursuant to the International Emergency Economic Powers Act), section
			 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)), and section 620A of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371), is a government that has
			 repeatedly provided support for acts of international terrorism.
					(2)TransshipmentThe
			 term transshipment means the export from one country to another
			 that passes through a third country, in which cargo is off-loaded and there is
			 some change to conveyance.
					IVDiplomatic
			 efforts to isolate the Government of Syria
			401.Sense of
			 Congress relating to bilateral effortsIt is the sense of Congress that the
			 Secretary of State shall ensure that United States diplomatic personnel abroad
			 understand and, in their contacts with foreign officials, are communicating the
			 reasons for United States policy and sanctions against the Government of Syria,
			 and are urging foreign governments to cooperate more effectively with the
			 Government of the United States in compelling the Government of Syria to cease
			 policies and activities that threaten global peace and security.
			402.Opposition to
			 Syria’s membership and candidacy for leadership posts in United Nations
			 institutionsThe President
			 shall direct the United States Permanent Representative to the United Nations,
			 United Nations organizations and entities, and United Nations-affiliated
			 agencies and bodies, to continue to use the voice, vote, and influence of the
			 United States to oppose Syria’s membership and candidacy for leadership posts
			 in such institutions, and engage in diplomatic efforts to secure multilateral
			 support for such efforts.
			403.Report on
			 assistance to, and commerce with, Syria
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act and annually
			 thereafter, the President shall transmit to the appropriate congressional
			 committees a report on assistance to, and commerce with, Syria by other foreign
			 countries during the preceding 12-month period.
				(b)ContentsEach
			 report required under subsection (a) shall, for the period covered by the
			 report, contain the following information, to the extent such information is
			 available:
					(1)A
			 description of all bilateral assistance provided to Syria by other foreign
			 countries, including humanitarian assistance.
					(2)A
			 description of Syria’s commerce with other foreign countries, including an
			 identification of Syria’s trading partners and the extent of such trade.
					(3)A
			 description of the joint ventures completed, or under consideration, by foreign
			 nationals, business firms, and persons involving facilities in Syria, including
			 an identification of the location of the facilities involved and a description
			 of the terms of agreement of the joint ventures and the names of the parties
			 that are involved.
					(4)A
			 determination of the amount of debt of the Government of Syria that is owed to
			 each foreign country, including—
						(A)the amount of debt
			 exchanged, forgiven, or reduced under the terms of each investment or operation
			 in Syria involving foreign nationals; and
						(B)the amount of debt
			 owed to the foreign country that has been exchanged, forgiven, or reduced in
			 return for a grant by the Government of Syria of an equity interest in a
			 property, investment, or operation of the Government of Syria or of a Syrian
			 national.
						(5)A
			 description of the steps taken to assure that raw materials and semifinished or
			 finished goods produced by facilities in Syria involving foreign nationals do
			 not enter the United States market, either directly or through third countries
			 or parties.
					(6)An identification
			 of countries and entities that provide, or have provided, arms or military
			 supplies from Syria or that otherwise have entered into agreements with Syria
			 that could have a military application, including—
						(A)a description of
			 the military supplies, equipment, or other material sold, bartered, or
			 exchanged between Syria and such countries;
						(B)a listing of the
			 goods, services, credits, or other consideration received by Syria in exchange
			 for military supplies, equipment, or material; and
						(C)the terms or
			 conditions of any such agreement.
						(c)FormThe
			 report submitted under subsection (a) shall be in unclassified form but may
			 include a classified annex.
				VAssistance to
			 support democracy in Syria
			501.Declarations of
			 policyIt shall be the policy
			 of the United States to—
				(1)support
			 independent human rights and pro-democracy forces in Syria to promote the
			 emergence of a democratic government in Syria that will—
					(A)denounce and
			 combat extremism;
					(B)verifiably
			 dismantle its chemical, biological, radiological, and nuclear weapons programs
			 and commit to combating the proliferation of such weapons;
					(C)respect the
			 boundaries, sovereignty, and right to exist of its neighbors and live in peace
			 and security with all the countries in the region; and
					(D)uphold and defend
			 the human rights and civil liberties of its citizens;
					(2)seek the adoption
			 of a resolution by the Community of Democracies to promote the emergence of a
			 democratic government in Syria; and
				(3)seek the
			 establishment of a consultative group between the United States and the
			 European Union to promote the emergence of a democratic government in
			 Syria.
				502.Assistance to
			 support a transition to democracy in Syria
				(a)AuthorizationThe President is authorized to provide
			 financial and political assistance (including the award of grants) to foreign
			 and domestic individuals, organizations, and entities that support democracy
			 and the promotion of democracy in Syria. Such assistance may include the award
			 of grants to eligible independent pro-democracy radio and television
			 broadcasting organizations that broadcast into Syria.
				(b)Eligibility for
			 assistanceFinancial and political assistance under this section
			 may be provided only to an individual, organization, or entity that—
					(1)officially opposes
			 the use of violence and terrorism and has not been designated as a foreign
			 terrorist organization under section 219(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1189(a)) at any time during the preceding 4 years;
					(2)advocates the
			 adherence by Syria to nonproliferation regimes for nuclear, chemical, and
			 biological weapons and materiel;
					(3)is dedicated to
			 democratic values and supports the adoption of a democratic form of Government
			 in Syria;
					(4)is dedicated to
			 respect for human rights, including the fundamental equality of women;
					(5)works to establish
			 equality of opportunity for people; and
					(6)supports freedom
			 of the press, freedom of speech, freedom of association, and freedom of
			 religion.
					(c)FundingThe
			 President shall only provide assistance to democracy promotion in Syria section
			 using—
					(1)funds available to
			 the Middle East Partnership Initiative (MEPI), the Broader Middle East and
			 North Africa Initiative, and the Human Rights and Democracy Fund; and
					(2)amounts made
			 available pursuant to the authorization of appropriations under subsection
			 (f).
					(d)NotificationNot
			 later than 15 days before each obligation of assistance under this section, and
			 in accordance with the procedures under section 634A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2394–l), the President shall notify the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate. Such notification shall include, as practicable,
			 the types of programs supported by such assistance and the recipients of such
			 assistance.
				(e)Sense of
			 Congress regarding diplomatic assistanceIt is the sense of
			 Congress that—
					(1)contacts should be
			 expanded with opposition groups in Syria that meet the criteria under
			 subsection (b);
					(2)support for a
			 transition to democracy in Syria should be expressed by United States
			 representatives and officials in all appropriate international fora;
					(3)efforts to bring a
			 halt to the nuclear weapons program of Syria, including steps to end the supply
			 of nuclear, chemical or biological components, including short and
			 intermediate-range missiles, and ballistic missile components or fuel to Syria,
			 should be intensified; and
					(4)officials and
			 representatives of the United States should—
						(A)strongly and
			 unequivocally support indigenous efforts in Syria calling for free,
			 transparent, and democratic elections; and
						(B)draw international
			 attention to violations by the Government of Syria of human rights, freedom of
			 religion, freedom of assembly, and freedom of the press.
						(f)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Department of State such sums as may be necessary to carry out this
			 section.
				503.Condemnation of
			 Syrian human rights abuses
				(a)Statement of
			 policyIt shall be the policy of the United States—
					(1)to condemn the
			 consistent pattern of gross violations of internationally recognized human
			 rights by the Government of Syria in all appropriate international fora;
					(2)to introduce and work toward the adoption
			 of resolutions at appropriate United Nations fora which detail and condemn the
			 dismal human rights record of Syria;
					(3)to support the
			 people of Syria in their daily struggle for freedom, respect for human rights
			 and civil liberties, democratic self-governance, and the establishment of the
			 rule of law; and
					(4)to reach out to
			 dissidents, human rights activists, and the nonviolent democratic opposition in
			 Syria, and to assist them in their efforts.
					(b)Actions at
			 appropriate United Nations foraThe President shall direct the United
			 States Permanent Representative to the United Nations to take the necessary
			 steps to secure support for the adoption of resolutions at appropriate United
			 Nations fora holding the Government of Syria accountable for its systematic
			 violations of human rights of Syrian and Lebanese citizens and calling for the
			 appointment of a United Nations Special Rapporteur to investigate such human
			 rights violations.
				504.Imposition of
			 sanctions on certain persons responsible for or complicit in human rights
			 abuses committed against citizens of Syria or their family members
				(a)In
			 generalThe President shall impose sanctions described in
			 subsection (c) with respect to each person on the list required by subsection
			 (b).
				(b)List of persons
			 who are responsible for or complicit in certain human rights abuses
					(1)List
						(A)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the President shall transmit
			 to the appropriate congressional committees a list of persons who are officials
			 of the Government of Syria, including the President, Members of the Cabinet,
			 Members of the Ministry of Defense, Members of the Ministry of the Interior,
			 Members of the General Intelligence Directorate, Members of the Political
			 Security Directorate, or any Member of the Syrian military or associated
			 entities with the rank of brigadier general or above or the equivalent rank
			 thereof, including members of paramilitary organizations, or persons acting on
			 behalf of the Government of Syria.
						(B)CertificationThe President shall impose on the persons
			 specified in the list under subparagraph (A) the sanctions described in
			 subsection (c). The President shall exempt any such person from such imposition
			 if the President determines and certifies to the appropriate congressional
			 committees that such person, based on credible evidence, is not responsible for
			 or complicit in, or responsible for ordering, controlling, or otherwise
			 directing, the commission of serious human rights abuses against citizens of
			 Syria or their family members, regardless of whether such abuses occurred in
			 Syria.
						(2)Form; public
			 availability
						(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
						(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the Web site
			 of the Department of the Treasury and the Department of State.
						(3)Consideration of
			 data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider
			 credible data already obtained by other countries and nongovernmental
			 organizations, including organizations in Syria, that monitor the human rights
			 abuses of the Government of Syria.
					(c)Sanctions
			 describedThe sanctions described in this subsection are
			 ineligibility for a visa to enter the United States and sanctions pursuant to
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 including blocking of property and restrictions or prohibitions on financial
			 transactions and the exportation and importation of property, subject to such
			 regulations as the President may prescribe, including regulatory exceptions to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 and other applicable international obligations.
				(d)Termination of
			 sanctionsThe provisions of this section shall terminate on the
			 date on which the President determines and certifies to the appropriate
			 congressional committees that the Government of Syria has—
					(1)unconditionally
			 released all political prisoners;
					(2)ceased its
			 practices of violence, unlawful detention, torture, and abuse of citizens of
			 Syria while engaging in peaceful political activity;
					(3)conducted a transparent investigation into
			 the practices described in paragraph (2) and prosecuted the individuals
			 responsible for such violence, unlawful detention, torture, and abuse;
			 and
					(4)made public
			 commitments to, and is making demonstrable progress toward—
						(A)establishing an
			 independent judiciary; and
						(B)respecting the
			 human rights and basic freedoms recognized in the Universal Declaration of
			 Human Rights.
						505.Imposition of
			 sanctions with respect to the transfer of goods or technologies to Syria that
			 may be used to commit human rights abuses
				(a)Investigations;
			 determinations
					(1)In
			 generalExcept as provided in paragraph (3), upon receiving
			 credible information that a person may have engaged in an activity described in
			 paragraph (2), the President shall initiate an investigation and, not later
			 than 180 days after initiating the investigation, make a determination with
			 respect to whether that person engaged in that activity.
					(2)Activity
			 described
						(A)In
			 generalA person engages in an activity described in this
			 subparagraph if the person, on or after the date of the enactment of this
			 Act—
							(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to Syria; or
							(ii)provides services
			 with respect to goods or technologies described in subparagraph (C) after such
			 goods or technologies are transferred to Syria.
							(B)Applicability to
			 contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether or not the activity is
			 carried out pursuant to a contract or other agreement entered into before, on,
			 or after the date of the enactment of this Act.
						(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are—
							(i)firearms or
			 ammunition (as those terms are defined in section 921 of title 18, United
			 States Code), accessories for firearms, rubber bullets, clubs, batons, police
			 sticks, mace, stun grenades, tasers or other electroshock weapons, tear gas,
			 water cannons, motorcycles, cranes, or surveillance technology;
							(ii)sensitive
			 technology; and
							(iii)other goods or
			 technologies that the President determines may be used by the Government of
			 Syria to commit human rights abuses against the people of Syria.
							(3)Special rule to
			 allow for termination of sanctionable activityThe President
			 shall not be required to initiate an investigation, and may terminate an
			 investigation, under this subsection if the President certifies in writing to
			 the appropriate congressional committees that—
						(A)the person whose
			 activity was the basis for the investigation is no longer engaging in the
			 activity or has taken significant verifiable steps toward stopping the
			 activity; and
						(B)the President has
			 received reliable assurances that the person will not knowingly engage in an
			 activity described in paragraph (2) in the future.
						(b)List
					(1)In
			 generalThe President shall transmit to the appropriate
			 congressional committees a list of each person the President determines has
			 engaged in an activity described in subsection (a)(2)—
						(A)not later than 210
			 days after the date of the enactment of this Act, and every 180 days
			 thereafter; and
						(B)as new information
			 becomes available.
						(2)Form of
			 listThe list required by paragraph (1) shall be submitted in
			 unclassified form but may contain a classified annex.
					(c)Asset
			 freezeThe President shall freeze and prohibit all transactions
			 in all property and interests in property of a person on the list required by
			 subsection (b) if such property and interests in property are in the United
			 States, come within the United States, or are or come within the possession or
			 control of a United States person.
				506.Comprehensive
			 strategy to promote internet freedom and access to information in
			 SyriaNot later than 90 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall submit to the Committees on Foreign Affairs and
			 Appropriations of the House of Representatives and the Committees on Foreign
			 Relations and Appropriations of the Senate a comprehensive strategy to—
				(1)help the people of
			 Syria produce, access, and share information freely and safely via the
			 Internet;
				(2)support the
			 development of counter-censorship technologies that enable the citizens of
			 Syria to undertake Internet activities without interference from their
			 government;
				(3)increase the
			 capabilities and availability of secure mobile communications among human
			 rights and democracy activists in Syria;
				(4)provide resources
			 for digital safety training for media, unions, and academic and civil society
			 organizations in Syria;
				(5)increase the
			 amount of accurate Internet content in local languages in Syria;
				(6)increase emergency
			 resources for the most vulnerable human rights advocates seeking to organize,
			 share information, and support human rights in Syria;
				(7)expand surrogate
			 radio, television, live stream, and social network communications inside
			 Syria;
				(8)expand activities
			 to safely assist and train human rights, civil society, and union activists in
			 Syria to operate effectively and securely;
				(9)defeat all
			 attempts by the Government of Syria to jam or otherwise deny international
			 satellite broadcasting signals; and
				(10)expand worldwide
			 United States embassy and consulate programming for and outreach to Syrian
			 dissident communities.
				VIGeneral
			 provisions
			601.Denial of visas
			 for Government of Syria
				(a)In
			 generalThe Secretary of State may not issue a visa to a person
			 of a country designated as supporting acts of international terrorism pursuant
			 to section 6(j)(1)(A) of the Export Administration Act of 1979 (as in effect
			 pursuant to the International Emergency Economic Powers Act; 50 U.S.C. 1701 et
			 seq.), section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)),
			 section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), if the
			 Secretary determines that such national—
					(1)is an agent,
			 instrumentality, or official of, is affiliated with, or is serving as a
			 representative of the government of Syria;
					(2)provides material
			 support to the policies of the Governments of Syria; or
					(3)presents a threat
			 to the United States or who has committed, ordered, assisted, or otherwise
			 participated in the terrorist acts, or directly or indirectly affiliated with
			 terrorist organizations.
					(b)WaiverThe
			 Secretary of State may, on a case-by-case basis, waive the prohibition in
			 subsection (a) if the Secretary certifies to the appropriate congressional
			 committees that it is vital to the national security interests of the United
			 States to do so, and provides the appropriate congressional committees with a
			 detailed justification for that certification.
				(c)RestrictionsThe
			 Secretary of State shall restrict diplomats in Washington, DC, and at the
			 United Nations in New York City, to travel only within a 25-mile radius of
			 Washington, DC, or the United Nations headquarters building, respectively, of
			 any person who is an agent, instrumentality, or official of, is affiliated
			 with, or is serving as a representative of the Government of Syria.
				602.Sunset
				(a)SunsetThe
			 provisions of this Act shall terminate, and shall cease to be effective, on the
			 date that is 30 days after the date on which the President certifies to
			 Congress that the Government of Syria—
					(1)has ceased all
			 support for terrorism, including that the Government of Syria—
						(A)is not engaged in
			 the illegal transfer of missile or nuclear technology to the Government of
			 North Korea or to any country the government of which the Secretary of State
			 has determined, for purposes of any of the provisions of law specified in the
			 matter preceding this paragraph, is a government that has repeatedly provided
			 support for acts of international terrorism;
						(B)is no longer
			 engaged in training, harboring, supplying, financing, or supporting in any
			 way—
							(i)Hamas, Hezbollah,
			 Palestinian Islamic Jihad, the Popular Front for the Liberation of Palestine,
			 the Popular Front for the Liberation of Palestine-General Command, the
			 Democratic Front for the Liberation of Palestine, Fatah al-Intifada, or Fatah
			 al-Islam;
							(ii)any other
			 organization designated by the Secretary of State as a foreign terrorist
			 organization in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
							(iii)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of that Executive Order whose property
			 and interests in property are blocked by such section (commonly known as a
			 specially designated global terrorist);
							(iv)any person
			 designated under section 3 of Executive Order 13338 (May 13, 2004) or under
			 section 1 of Executive Order 13438 (July 17, 2007);
							(v)the Syrian Social
			 Nationalist Party;
							(vi)any other person
			 or organization contributing to instability in Lebanon or Iraq; or
							(vii)any agency,
			 instrumentality, affiliate, or successor organization of the organizations
			 listed in subparagraph (A), (B), (C), (D), (E), or (F).
							(C)has immediately
			 and unconditionally stopped facilitating transit from Syria to Iraq of
			 individuals, military equipment, and all lethal items, except as authorized by
			 the representative, internationally recognized Government of Iraq; and
						(D)has ceased its
			 support for volunteers and terrorists who are traveling from and
			 through Syria into Iraq to launch attacks;
						(2)has not provided
			 such support during the preceding 5-year period and has not been determined by
			 the Secretary of State, for the purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, to be
			 a government that has repeatedly provided support for acts of international
			 terrorism at any time during such 5-year period;
					(3)(A)has permanently
			 dismantled Syria’s chemical, biological, radiological, and nuclear weapons
			 programs;
						(B)has ceased all efforts to design,
			 develop, manufacture, or acquire—
							(i)a nuclear explosive device or
			 related materials and technology;
							(ii)chemical, biological, and
			 radiological weapons; and
							(iii)ballistic missiles and ballistic
			 missile launch technology; and
							(C)has taken demonstrable steps to combat
			 the proliferation of such weapons;
						(4)does not pose a
			 threat to United States national security, United States interests, and United
			 States allies in the region;
					(5)respects the
			 boundaries, sovereignty, and right to exist of all neighboring
			 countries;
					(6)upholds and
			 defends the human rights and civil liberties of its people;
					(7)has legalized all
			 political activity;
					(8)has made public
			 commitments to organizing free and fair elections for a new government, to be
			 held in a timely manner, and with the participation of multiple independent
			 political parties that have full access to the media on an equal basis,
			 including (in the case of radio, television, or other telecommunications media)
			 in terms of allotments of time for such access and the times of day such
			 allotments are given, and to be conducted under the supervision of
			 internationally recognized observers; and
					(9)has made public
			 commitments to and is making demonstrable progress in—
						(A)establishing an
			 independent judiciary; and
						(B)respecting
			 internationally recognized human rights and basic freedoms as recognized in the
			 Universal Declaration of Human Rights.
						
